By the Court.

Lumpkin, J.
delivering the opinion.
Lovick McGuire was a party plaintiff in the suit. It was admitted, and the proof showed that he had conveyed his interest to the defendants. The Court charged the Jury, that they were bound to find against him. They were certainly bound to find, either for or against him. And failing to do either, the verdict and judgment are imperfect, and should have been vacated.
[1.] The general rule undoubtedly is, that the verdict must comprehend the whole issue or issues submitted to the Jury in the particular cause; otherwise, the judgment founded on it should be reversed. (1 Arch. Pr. 190. Patterson vs. The United States. 2 Wheat. 225. Miller vs. Tretts, 1 Ld. Raym. 324.)
In Holmes vs. Wood, (6 Mass. R. 1,) the Supreme Court of Massachusetts held, that if the issue joined be material, the *363verdict ought to find the issue either for or against the party tendering it.
[2.] Indeed, the Circuit Judge recognized the rule, but was of the opinion, that the point in issue could be concluded from the finding of the Jury in this case; that the Court could work the verdict into form and make it serve. If this could be done the verdict should stand; and every reasonable construction should be adopted for this purpose. (2 Burrow, 693. 14 Johns. 84. 1 Root, 321.)
[3.] In Kerr vs. Hartshorne, (4 Yeates, 293,) Chief Justice Tilghman, very properly limits the authority of the Court to cases where the Jury have expressed their meaning in an informal manner, and says the Court has no power to supply substantial omissions.
[4.] But the difficulty here is, not that the Jury have expressed their meaning in an informal manner, but they have failed to express any opinion at all as to one of the parties. True, they have not found for Lovick McGuire; but are we authorized to say, that they intended to find against him ? How shall the verdict be amended then ? For this plaintiff or for the defendants, as to him ? The verdict gives no response to this question; and the Court is not at liberty to answer for the Jury. Petrie vs. Hannay, 3 D. & E. 659, and Richardson vs. Mellish, 3 Bingham, 334, are authorities for amending informal verdicts. But here there is nothing whereby an amendment can be made.
[5.] Under Jones’ Forms, under which this complaint was filed, it may become important that even in ejectments the verdict and judgment should be commensurate with the issue. But as already stated, they should be so in all cases, independent of the Act of 1847.